DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao [US 2021/0097043].
Regarding claim 1, Xiao teaches “A data processing method comprising:” as “The present disclosure relates to a field of computer data storage technologies, and more particularly, to a data processing method, a device and a storage medium.” [¶0002]
“in response to determining that data corresponding to received data to be written exists, determining a first data identifier of the data corresponding to the data to be written, the first data identifier being configured to obtain a first storage area corresponding to the data;” as “The intelligent contracts need to be executed based on some of existing data, meanwhile some of existing data need to be modified. ” [¶0004]
“generating a second data identifier of the data to be written, the second data identifier being different from the first data identifier, and the second data identifier corresponding to a second storage area different from the first storage area;” as “The method includes: acquiring a data processing request; according to the data processing request, determining a current version identifier; according to the data processing request, determining a target key value pair for processing data, and processing data in a value field of the target key value pair;” [¶0010]
“writing the data to be written into the second storage area;” as “and writing a newly generated target key value pair into a storage space, in which a key field of a key value pair in the storage space stores a key identifier and a version identifier, and a version identifier in a key field of the newly generated target key value pair is the current version identifier.” [¶0010]
“in response to receiving a data rollback instruction, obtaining a target data identifier corresponding to the data rollback instruction; and” as “At step S560, when it is determined by upper software that the requirements for block rollback and redo are generated, a block data received from other nodes and the mapping relation table of key identifiers and version identifiers of the block data are acquired.” [¶0112]
“determining a target storage area based on the target data identifier to obtain rollback data from the target storage area.” as “The version identifier of the target key value pair corresponding to the account A is determined as the current version identifier after the money-transfer from the account A to the account B is completed. ” [¶0128]
Regarding claim 2, Xiao teaches “in response to determining that no data corresponding to the data to be written exists, writing the data to be written into a free storage area.” as “The target key value pair is used to store the target data of the data processing request and support data processing, which may be an existing key value pair where the target data in the data processing request is located, or a newly generated key value pair.” [¶0033]
Regarding claim 3, Xiao teaches “generating an index of stored data in a storage including the first storage area and the second storage area, the index representing a mapping relationship between location information of the stored data and a data identifier; and” as “the key identifier and the version identifier of the newly generated target key value pair may be correspondingly stored in the mapping relation table. In particular, the key identifier of the newly generated target key value pair is input into the mapping relation table of key identifiers and version identifiers for matching. If the matching is successful, then the key identifier of the target key value pair has been stored, and the version identifier associated with the key identifier is added at the corresponding position of the key identifier in the mapping relation table. If the matching fails, it means that the key identifier of the target key value pair has not been stored, and a new index pair of the key identifier and the version identifier is added to the mapping relation table.” [¶0110]
“storing the index in an index storage area of the storage;” as “Then the key value pair used to store the account balance may have a plurality of different version identifiers.” [¶0110]
“wherein determining the target storage area based on the target data identifier includes: calling the index in the index storage area, and obtaining the target storage area corresponding to the target data identifier based on the index; and” as “If the matching is successful, then the key identifier of the target key value pair has been stored, and the version identifier associated with the key identifier is added at the corresponding position of the key identifier in the mapping relation table.” [¶0110]
“obtaining the rollback data from the target storage area.” as “At step S560, when it is determined by upper software that the requirements for block rollback and redo are generated, a block data received from other nodes and the mapping relation table of key identifiers and version identifiers of the block data are acquired.” [¶0112]
Regarding claim 7, Xiao teaches “in response to the target storage area storing multiple pieces of data with different data identifiers, checking whether any of the multiple pieces of data meets a deletion condition; and” as “When the data processing request is a writing operation on the target data, or a changing or deleting operation of a value field of the existing key value pair,” [¶0035]
“in response to determining that one piece of data meets the deletion condition: deleting the one piece of data from the target storage area; and” as “when data needs to be deleted or changed, it is also necessary to determine the existing key value pair where the target data is located based on the key identifier and the version identifier of the target data in the data processing request, and the target data is then deleted or changed based on the existing key value pair and the target key value pair.” [¶0035]
“updating the index in the index storage area according to data after deletion.” as “the newly generated key value pair may be used as the target key value pair.” [¶0035]
Claim 9 is a device claim with same sets of limitations as of claim 1, and anticipated over Xiao under the same rationale of anticipation of claim 1.
Claim 10 is a device claim with same sets of limitations as of claim 2, and anticipated over Xiao under the same rationale of anticipation of claim 2.
Claim 11 is a device claim with same sets of limitations as of claim 3, and anticipated over Xiao under the same rationale of anticipation of claim 3.
Claim 15 is a device claim with same sets of limitations as of claim 7, and anticipated over Xiao under the same rationale of anticipation of claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao [US 2021/0097043] in view of Gladwin et al. [US 2014/0325260].
Claim 8 is rejected over Xiao and Gladwin.
Xiao does not explicitly teach wherein the data rollback instruction includes an erasure coding rollback request; the method further comprising: in response to completing a data rollback of the rollback data, adding rollback status information to the data identifier corresponding to the rollback data.
However, Gladwin teaches “wherein the data rollback instruction includes an erasure coding rollback request;” as “The encoder 77 encodes the pre-manipulated data segment 92 using a forward error correction (FEC) encoder (and/or other type of erasure coding and/or error coding) to produce an encoded data segment 94. ” [¶0075]
“the method further comprising: in response to completing a data rollback of the rollback data, adding rollback status information to the data identifier corresponding to the rollback data.” as “The method continues at step 214 where the processing module outputs a plurality of rollback transaction request messages to the plurality of DS units, wherein each of the plurality of rollback transaction request messages includes the first transaction identifier.” [¶0134]
Xiao and Gladwin are analogous arts because they teach data storage and data migration in storage system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Xiao and Gladwin before him/her, to modify the teachings of Xiao to include the teachings of Gladwin with the motivation of the storage unit control module 170 determines where (e.g., which address of one or more of the memories) to store the received data object as encoded data slices. Such a determination may be based on one or more of metadata, a command (e.g., from the DS processing unit indicating which memory or memory type to use), a type of data indicator, a local virtual DSN address to physical location table lookup, a priority indicator, a security indicator, available memory, memory performance data, memory status, memory cost data, and any other parameter to facilitate desired levels of efficiency and performance. [Galdwin, ¶0111]
Claim 16 is a device claim with same sets of limitations as of claim 8, and rejected over Xiao and Gladwin under the same rationale of rejection of claim 8.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 and 13-14 are objected as well because they are dependent on already objected claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kandiraju et al. [US 2017/0123708] teaches managing versions of data and rollback technology in a storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132